DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious wherein the method further comprises adapting the transmission of the plurality of super frames with regard to a point of time of the transmission based on the determined time difference in order to synchronize the plurality of super frames to the beam switching plan; or wherein the method further comprises adapting the transmission of the plurality of super frames with regard to a point of time of the transmission based on the determined time difference by shifting the transmission by a number of super frames and adapting a trip delay by an determined offset, wherein the number is defined by integer multiples of a fix super frame length within the time difference and wherein the offset is calculated using the subtraction of the integer multiples from the determined time difference; and/or wherein the method further comprises adapting the beam switching time plan based on the determined time difference in order to synchronize the plurality of super frames to the beam switching plan.  Claims 5, 7 and 23 depend upon claim 3 and therefore would also be allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-22, 24-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Airbus Defence and Space-Eric Alberty et al “System synchronization for beam hopping in multi-beam satellite networks” (Applicant IDS – hereafter referred to as Airbus et al).

Regarding claim 1, Airbus et al teaches a method for synchronizing a plurality of super frames to a beam switching time plan defining a plurality of dwell times (see pg. 2, line 3-9, the beam hopping technique is read as the BSTP, each beam is defined among others by dwell time), the beam switching time plan scheduling a switching between at least two beams which are transmitted using a high-altitude platform or a satellite, wherein each beam covers a respective service area so as to forward a respective data frame to the respective service area via the respective beam (see Fig. on pg. 2); wherein each super frame comprises a data frame to be forwarded by the satellite to the respective service area (see Fig. on pg. 4, the format of the super frame is DVB-S2X standard); the method comprises: transmitting at least a one of the plurality of super frames to the satellite as reference super frame, using a modulator (see pg. 4, lines 23-24, the GW transmits a super frame); applying the beam switching time plan and forwarding - using the satellite - the reference super frame to a reference terminal within a one of the plurality of dwell times (see pg. 4, lines 26 – pg. 5 line 3, the reference terminal receives the super frame during of the dwell times defined by the plan); receiving, using the reference terminal, the one of the plurality of dwell times; determining a known sequence of the reference super frame within the one of the plurality of dwell times; and determining a time difference between transmitting the reference super frame and receiving the one of the dwell times or receiving of the reference super frame or determining a time period being directly dependent on the time difference between transmitting the reference super frame and receiving the one of the dwell times or receiving of the reference super frame (see pg. 5 lines 18-21, calculations are done to determine the correct superframe has been received based on time differences).
Regarding claim 2, Airbus et al teaches wherein the method further comprises transmitting a reference super frame indicator signal to the reference terminal, wherein the reference super frame indicator signal indicates a transmission begin, a transmission window and/or a transmission end of the reference super frame (see pg. 4 -pg. 5 lines 1-21); wherein determining the time difference is performed so as to determine the time difference between the receipt of the one of the dwell times or of the known sequence of the reference super frame and the super frame indicator signal (see pg. 5 lines 18-21).
Regarding claim 4, Airbus et al teaches wherein the transmission of the at least a one of the plurality of super frames is performed using a trip delay for delaying the transmission the plurality of super frames with respect to the beam switching time plan; and wherein the method further comprises adapting the trip delay based on the determined time difference in order to synchronize the plurality of super frames to the beam switching plan (see section 3); or wherein the transmission of the at least a one of the plurality of super frames is performed using a trip delay for delaying the transmission the plurality of super frames with respect to the beam switching time plan; and wherein the method further comprises transmitting a reference super frame indicator signal to the reference terminal, the reference super frame indicator indicating a the trip delay, and comparing the received reference super frame indicator signal with the received receipt of the one of the dwell times or of the reference super frame so as to determine the time difference; and wherein the method further comprises adapting the trip delay based on the determined time difference in order to synchronize the plurality of super frames to the beam switching plan.
Regarding claim 6, Airbus et al teaches, wherein the method is initially performed during a calibration phase before using the satellite in a normal operation phase (see Section 3, Initial Start Phase).
Regarding claim 8, Airbus et al teaches wherein the method comprises updating the beam switching time plan and, wherein transmitting is performed for a further one of the plurality of super frames as further reference super frame; wherein receiving is performed for a further of the plurality of dwell times; and wherein determining the known sequence of is performed for the further reference super frame within the further one of the plurality of dwell times; and wherein determining the time difference is performed for a time difference between receiving the further one of the dwell times or receiving the further reference super frame and transmitting the further reference super frame (see section 4, Additional Gateway Entry).
Regarding claim 9, Airbus et al teaches wherein the method comprises causing a detectable transmission event using the modulator; wherein receiving is performed for a further of the plurality of dwell times being influenced by the detectable transmission event; and wherein determining the time difference is performed by determining a time difference between receiving the detectable transmission event and receiving corresponding known sequence of super frame as reference super frame (see pg. 5 lines 18-21).
Regarding claim 10, Airbus et al teaches wherein the detectable transmission event is an update of a split beam affiliation; and/or wherein the detectable transmission event is an update of a split beam affiliation to define another beam from which beam assigned to a respective service area a reference beam to the reference terminal is spitted (see section 2 Context and Introduction).
Regarding claim 11, Airbus et al teaches wherein the method comprises transmitting a reference signal indicating an expected receipt, an expected receipt begin, an expected receipt window and/or an expected receipt end of the one of the dwell times to the reference terminal (see pg. 5 lines 18-21; and wherein the method further comprises determining an updated time difference between the receipt and the expected receipt; and wherein the method further comprises adapting the transmission of the plurality of super frames or of the beam switching time plan based on the updated time difference (see section 3, Configuration of BH plan).
Regarding claim 12, Airbus et al teaches wherein the method further comprises varying a parameter for the transmission of the reference super frame in order to verify the synchronicity or in order to mark a further one of the dwell times as dwell time for forwarding a further reference super frame (see section 5, Synchronization Tracking).
Regarding claim 13, Airbus et al teaches wherein the steps are iteratively performed during an operation phase in order to maintain the synchronicity between the plurality of super frames and the beam switching time plan (see section 3, Configuration of BH Plan).
Regarding claim 14, Airbus et al teaches wherein determining the known sequence is performed by shifting the transmission of a further one of the plurality of super frames as further reference super frame by a fragment of the super frame period or a half of the super frame period in order to enable to determine the known sequence of reference super frame (see section 3, Configuration of BH Plan).
Regarding claim 15, Airbus et al teaches, wherein the reference super frame and/or the reference super frame indicator signal comprises an identification information on the coverage area, and wherein determining the known sequence of the reference super frame comprises the verification of the matching of the identification information regarding the coverage area between the transmitted and the received reference super frame which provide equal identification information (see section 3, Configuration of BH Plan); and/or wherein the method comprises counting the number of determined reference super frames; and/or wherein the method comprises determining a time difference between the know sequence and the begin of the dwell time to verify the synchronicity; and/or wherein the method comprises resetting a counter when detecting reference signal and incrementing the counter with each super frame; and/or wherein the method comprises analyzing a BSTP counter value signaled over the reference super frame indicator signal so as to determine a time offset as full BSTPs between the satellite update cycle and modulator update cycle; and/or wherein information carried by the reference super frame indicator signal is encoded or protected or comprises a redundancy information.
Regarding claim 16, Airbus et al teaches wherein the method comprises determining a change rate of the time difference, by comparing at least two determined time differences (see section 3, Configuration of BH Plan).; or wherein the method comprises determining a change rate of the time difference, by comparing at least two determined time differences and updating a trip delay based on the change rate; wherein the method comprises measuring frequency offset values corresponding to the doppler shift of a symbol rate or carrier frequency of the received reference super frame; or wherein the method comprises measuring frequency offset values corresponding to the doppler shift of a symbol rate or carrier frequency of the received reference super frame and correcting a symbol clock rate of the modulator based on the measured frequency offset; or wherein the method comprises determining a change rate of the time difference, by comparing at least two determined time differences and storing the change rate in a look-up table.
Regarding claim 17, Airbus et al teaches wherein the method comprises forecasting a change rate of the time difference using predetermine data; or wherein the method comprises forecasting a change rate of the time difference using predetermined data and updating a trip delay based on the change rate (see section 3).
Regarding claim 18, Airbus et al teaches wherein the method performs transmitting initially by using a predetermined trip delay in order to minimize the difference between the expected receipt of the one of the dwell times or the receipt of the reference super frame and a transmission of the reference super frame (see pg. 5 lines 18-21).
Regarding claim 19, Airbus et al teaches wherein a regular super frame is used as reference super frame; or wherein a regular super frame is used as reference super frame and marked as reference super frame using identification information regarding the coverage area, said information is transmitted to the reference terminal (see section 3).
Regarding claim 20, Airbus et al teaches wherein the method comprises adapting a beam forming configuration defining an association of beams and service areas or an affiliation configuration signal defining from which beam assigned to a respective service area a reference beam to the reference terminal is spitted to enable the generation of a split beam used to forward the reference super frame to the reference terminal or to enable to generate a dedicated beam used to forward the reference super frame to the reference terminal (see section 2 Context and Introduction).
Regarding claim 21, Airbus et al teaches wherein the reference super frame and/or the reference super-frame indicator signal comprises feedback data message or an information for generating the feedback data message (see pg. 5).
Regarding claim 22, Airbus et al teaches wherein each of the plurality of super frames comprises a regular length or a same length or a different length but being a multiple of a baseline super frame length or wherein each of the plurality of super frames transmitted using the same beam switching time plan comprises the same length or different length but being a multiple of a baseline super frame length (see Fig. on pg. 4).
Regarding claim 24, Airbus et al teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for synchronizing a plurality of super frames to a beam switching time plan defining a plurality of dwell times (see pg. 2, line 3-9, the beam hopping technique is read as the BSTP, each beam is defined among others by dwell time), the beam switching time plan scheduling a switching between at least two beams which are transmitted using a high-altitude platform or a satellite, wherein each beam covers a respective service area so as to forward a respective data frame to the respective service area via the respective beam (see Fig. on pg. 2); wherein each super frame comprises a data frame to be forwarded by the satellite to the respective service area (see Fig. on pg. 4, the format of the super frame is DVB-S2X standard); the method comprises: transmitting at least a one of the plurality of super frames to the satellite as reference super frame, using a modulator (see pg. 4, lines 23-24, the GW transmits a super frame); applying the beam switching time plan and forwarding - using the satellite - the reference super frame to a reference terminal within a one of the plurality of dwell times; receiving, using the reference terminal, the one of the plurality of dwell times; determining a known sequence of the reference super frame within the one of the plurality of dwell times (see pg. 4, lines 26 – pg. 5 line 3, the reference terminal receives the super frame during of the dwell times defined by the plan); and determining a time difference between transmitting the reference super frame and receiving the one of the dwell times or receiving of the reference super frame or determining a time period being directly dependent on the time difference between transmitting the reference super frame and receiving the one of the dwell times or receiving of the reference super frame, when said computer program is run by a computer (see pg. 5 lines 18-21, calculations are done to determine the correct superframe has been received based on time differences).

25. A controller for synchronizing a plurality of super frames to a beam switching time plan defining plurality of dwell times (see pg. 2, line 3-9, the beam hopping technique is read as the BSTP, each beam is defined among others by dwell time), the beam switching time plan scheduling a switching between at least two beams which are transmitted using a high-altitude platform or a satellite, wherein each beam covers a respective service area so as to forward a respective data frame to the respective service area using the respective beam (see Fig. on pg. 2); wherein each super frame comprises a data frame to be forwarded to the satellite to a respective service area (see Fig. on pg. 4, the format of the super frame is DVB-S2X standard), wherein the controller is configured: to control a modulator such that same transmits at least one of the plurality of super frames to the satellite as reference super frame (see pg. 4, lines 23-24, the GW transmits a super frame) and to apply the beam switching time plan to the satellite such that the satellite forwards the reference super frame to the reference terminal within one of the plurality of dwell times to a reference terminal; and to control the reference terminal such that same receives the one of the plurality of dwell times and determines a known sequence of the reference super frame within the one of the plurality of dwell times (see pg. 4, lines 26 – pg. 5 line 3, the reference terminal receives the super frame during of the dwell times defined by the plan); and to determine a time difference between receiving the one of the dwell times or receiving the reference super frame and transmitting of the reference super frame or to determine a time period being directly dependent on the time difference between transmitting the reference super frame and receiving the one of the dwell times or receiving of the reference super frame (see pg. 5 lines 18-21, calculations are done to determine the correct superframe has been received based on time differences).
Regarding claim 26, Airbus et al teaches wherein the controller is integrated into the reference terminal (see section 3).
Regarding claim 27, Airbus et al teaches, wherein the controller is integrated into the modulator (see section 3).
Regarding claim 28, Airbus et al teaches wherein the controller is configured to control a plurality of modulators (see section 3).
Regarding claim 29, Airbus et al teaches wherein the controller is configured to update the beam switching time plan (see section 3).
Regarding claim 30, Airbus et al teaches wherein the controller is configured to analyze traffic demands for the respective service areas and to adapt the beam switching time plan based on the analysis (see section 6, Beam Hopping Plan Change).
Regarding claim 31, Airbus et al teaches a modulator and a reference terminal (see section 3).
Regarding claim 32, Airbus et al teaches further comprising a beam switching satellite or beam switching high altitude platform (see section 2).
Regarding claim 33, Airbus et al teaches wherein the modulator and the reference terminal are driven by a common clock and/or are connected to each other by a control line and/or positioned next to each other and/or at spaced apparat from each other (see sections 2 and 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478